TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00102-CR







Jonathon David Fisher, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0983247, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






PER CURIAM

Jonathon David Fisher pleaded guilty and judicially confessed to deadly conduct,
felony offense.  See Tex. Penal Code Ann. § 22.05(b)(2), (e) (West 1994).  The district court
assessed punishment at imprisonment for ten years.

There is no notice of appeal in the record.  Without a timely filed notice of appeal,
this Court is without jurisdiction.  Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988). 
Moreover, the clerk's record contains a written waiver of appeal signed by appellant, his attorney,
and the trial judge after sentence was imposed.  A defendant who knowingly and intelligently
waives his right to appeal may not thereafter appeal without the consent of the trial court.  Ex
parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 
(Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  Appellant
filed a pro se motion for permission to appeal, but there is nothing in the record to indicate that
permission was granted.

The appeal is dismissed.


Before Justices Jones, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   March 25, 1999

Do Not Publish